Citation Nr: 1730191	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include bronchitis, asthma, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This claim was previously before the Board in December 2016.  The Board remanded the claim so that additional records could be obtained and the Veteran could be provided an additional examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in December 2016, the Board remanded the claim currently on appeal so that additional records could be obtained and the Veteran could be provided a VA examination.  The 2016 remand directives included drawing the examiner's attention to a number of medical records addressing the Veteran's complaints of chest pain, shortness of breath, smoking history, and diagnoses of costochondritis, bronchitis, asthma, and COPD.

Brief Medical History

The Veteran's entrance evaluation and medical history in November 2001 were negative for complaints or diagnoses related to her lungs.  

By May 2002, the Veteran reported she was smoking five cigarettes per day, and she reported a history of heart trouble diagnosed as pleurisy and described as inflammation of the chest wall.  A July 2002 record noted chest pain for two weeks aggravated by indigestion and running.  Again, she reported a diagnosis of pleurisy one year prior with a negative chest x-ray and normal EKG.  She was diagnosed with costochondritis.  

In December 2002, the Veteran again reported chest pain, improved with bending over.  She stated it hurt to breathe at the upper sternal border.  A chest x-ray was clear and she was assessed with non-cardiac chest pain.  Another December 2002 record noted complaints of rhinitis, nonproductive cough, and dull chest pain.  She denied shortness of breath.  She reported smoking one half pack of cigarettes per day for one year.  Her lungs were clear bilaterally.  She was assessed with increased stress and costochondritis.  An undated addendum noted that Veteran's lungs were still clear bilaterally and she did not have wheezing.  Her chest wall was tender to palpation at the 4th-5th rib.  She stated she was under a great amount of stress and work at this time.  A third December 2002 record noted chest pain with shortness of breath.  "Suspect costochondritis v. GERD."  The Veteran was given a "GI cocktail" which improved her chest pressure symptoms.

In January 2003, the Veteran was diagnosed with an upper respiratory infection and chest wall pain.  On a dental clinic questionnaire, the Veteran reported chest pain and shortness of breath "all the time."  Her lungs were normal on evaluation.  She was assessed with GERD (gastroesophageal reflux disease).  In February 2003, she reported headaches, rhinitis, sore throat, and chills for one day.  She was assessed with an upper respiratory infection.

In October 2003, the Veteran was afforded a VA examination.  She reported anxiety attacks with chest pain and shortness of breath beginning in June 2002.  She stated she began smoking six months ago (April 2003), after her shortness of breath began.  She smoked one pack of cigarettes per week.  She reported shortness of breath in the morning when first waking, and some with exertion.  She stated she was given an inhaler in service.  On physical examination, the Veteran's lungs were clear to auscultation.  She had no rales, rhonchi, or wheezes.  The impression provided was "shortness of breath probably related to her anxiety."  During her VA psychiatric examination, the examiner reported that that "some inhaler was prescribed for her for anxiety problems but actually she was taught to use the paper bag, which is another form of treatment for hyperventilation."  

After service, the Veteran was treated by the Dallas VA Medical Center (VAMC).  Limited treatment records from a June 2004 Dallas VAMC visit are contained in the Legacy Content Manager Documents of the Veteran's electronic record.  In June 2004, she complained of soreness in her mid-chest of several days' duration and dyspnea.  The Veteran wanted an inhaler.  She reported she smoked less than half a pack of cigarettes per day.  She was assessed with chest pain, asthma, tobacco use disorder and anxiety.  She was given an Albuterol inhaler to use as needed and pulmonary function tests (PFTs) were ordered.  She had 100 percent oxygen on room air on nursing evaluation.  

In December 2004, the Veteran was seen by the Atlanta VAMC.  She reported shortness of breath all the time, especially with climbing stairs or first thing in the morning, but stated she was able to walk and run without being dyspneic.  She used her albuterol inhaler three to four times per week.  She reported chest pain that physicians had not found a cause for; her chest pain involved tingling fingers and shortness of breath as well.  She felt she was "going to die" during these attacks.  A notation was made of questionable COPD in someone so young.  She was counseled to stop smoking.  The assessment was "obstructive physio."  

In December 2005, the Veteran again complained of chest pain with tingling in her fingers and shortness of breath.  She reported that the Dallas VAMC had an EKG and PFTs completed and she was told her symptoms were due to anxiety/bronchospasm.  She was given a differential diagnosis of chest pain related to "anxiety v. bronchospasm v. GERD."  She was noted to have a history of COPD with a three year history of tobacco use and she was to be scheduled for baseline PFTs.  An April 2006 record noted that PFTs were still pending as she had missed her prior appointment.

In August 2006, she sought treatment at the emergency department for cold symptoms with sore throat, chest pain and shortness of breath.  She also had coughing and nasal congestion.  On physical assessment her lungs were clear and she had normal respiratory effort.  She reported dull chest pain.  The comment was "bronchitis."

In September 2006, the Veteran complained of very sharp chest pain and was given PFTs.  She had normal airflows, normal lung volumes, and normal gas exchanges.  She was noted to have normal pulmonary function tests.

In July 2007, the Veteran reported symptoms of coughing and wheezing, and noted she used an albuterol inhaler daily.  On physical exam her lungs were clear and chest evaluation was normal.  Her problem list included "chronic obstructive asthma (with obstructive pulmonary disease), without mention."

In August 2007, the Veteran sought emergent treatment at Flowers Hospital due to pain with breathing.  She was crying, short of breath and nauseated.  She had sharp pain in her center chest.  The clinical impression was of acute bronchitis and acute chest wall pain.

In October 2008, the Veteran was provided a VA examination.  She reported intermittent (less than daily) cough, constant or near constant wheezing, frequent dyspnea at rest and with exertion, and frequent chest pain.  On physical examination, there were no abnormal respiratory findings.  Chest x-rays showed no acute cardiac or pulmonary abnormalities.  Pulmonary function tests showed moderate obstructive lung defect.  The examiner diagnosed the Veteran COPD with moderate obstructive lung defect, no bronchitis.  The examiner opined that it was less likely than not the Veteran's COPD and bronchitis were caused by or a result of service, because there was a clear chest x-ray, and no diagnosis of COPD or bronchitis in service. 

In June 2012, the Veteran sought treatment from Medical Center Barbour for left upper chest pain for two days.  Her respiratory evaluation was normal, with no decreased breath sounds, no wheezes, rhonchi, rubs or rales.  She had left chest wall tenderness.  She had a negative chest x-ray.  She was diagnosed with costochondritis.  The information sent home with her noted that costochondritis was due to an inflammation of the muscles or cartilage in the chest.  "This is quite often stress-related."  In November 2014, she was assessed with viral syndrome with body aches, congestion, drainage, cough and exposure to strep.  In November 2015, she sought treatment for cough with productive sputum.  She continued to smoke one half pack of cigarettes per day.  Evaluation and a chest x-ray were normal, but she was diagnosed with bronchitis.  

In January 2017, the Veteran was afforded a VA examination.  The examiner noted she had a diagnosis of asthma from 2004, and a diagnosis of costochondritis.  She used a daily inhalational bronchodilator; however, the examiner noted that her respiratory condition did not require the use of oral bronchodilators or antibiotics.  The examiner noted that x-rays were negative and pulmonary function test results were normal.  The examiner remarked that the Veteran was noted to have "shortness of breath during the exam and gasping for air noted during the exam."  The examiner opined that the Veteran's respiratory disorder (asthma) was less likely than not incurred in or caused by service because there was no active cardiopulmonary symptoms "active at this time" as the chest x-ray and PFTs "show no respiratory obstruction."  The examiner noted that the Veteran's in-service complaints of chest pain and difficulties breathing appeared to be related to her anxiety attacks as her medical records showed no active cardiopulmonary symptoms and her current x-ray and PFTs showed no active cardiopulmonary condition.  The examiner noted that her asthma began after service.  This examination was provided by a nurse practitioner, and as the 2016 Board remand had directed the examination be provided by a physician, the Veteran was provided a second examination.

January 2017 PFTs showed "normal spirometric values indicating the absence of any significant degree of obstructive pulmonary or restrictive ventilatory defect.  Post-bronchodilator theory failed to demonstrate a significant change in test values.  This indicated that the patient may not benefit from continued bronchodilator therapy."  

In February 2017, the Veteran was provided a VA examiner by a physician.  This examiner indicated that the Veteran did not have, nor had she ever been diagnosed with a respiratory condition.  The examiner marked that her respiratory condition did not require the use of inhaled medications including oral bronchodilators.  The examiner noted the Veteran had documented chest pain in service secondary to anxiety in March 2002.  The examiner indicated that the Veteran's anxiety was the cause of her symptoms (chest pain and shortness of breath).  The examiner noted that the Veteran did not "currently have a respiratory condition."

Remand reasons

It was noted on a December 2004 Atlanta VAMC treatment note that the Veteran brought a PFT report with her.  The 2004 PFT report provided by the Dallas VAMC (and also brought to the Atlanta VAMC by the Veteran in 2004) is not of record.  On remand, an attempt should be made to obtain the 2004 PFT report from the Dallas VAMC.

As shown in the Veteran's above listed medical history, she has been diagnosed with asthma, bronchitis, COPD, and "chronic obstructive asthma."  Her shortness of breath and chest pain symptoms have also been associated with costochondritis and her anxiety disorder.  Of note, her 2006 PFTs were normal, her 2008 PFTs showed moderate obstructive lung defect, and her 2017 PFTs were normal.  The January and February 2017 examiners noted that the Veteran did not have COPD or bronchitis at the time of her examinations.  The January 2017 examiner diagnosed asthma.  

The Board notes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed her current claim in July 2007.  The VA examiners must address all diagnosed respiratory disorders from July 2006 to the present as "current" and provide a nexus opinion for each.  Specifically, the 2017 examiners did not address the moderate obstructive lung defect noted in the 2008 PFTs and the diagnosis of COPD listed in the 2008 examination when providing the 2017 medical opinions.  As such, the examination is still inadequate.  The claim must be remanded for an additional opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  (A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the 2004 Dallas VAMC EKG and PFT tests which are noted in Atlanta VAMC records but are not contained in the electronic record.  The tests would have been provided sometime around June 2004.  All records/responses received must be associated with the electronic claims file.  

2.  Return the claim to the February 2017 VA examiner (physician) if available.  After a review of the record the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's COPD had onset in service?

In answering this question, address the 2008 PFT showing moderate obstructive lung defect and the October 2008 VA examiner's diagnosis of COPD as well as the normal PFT results from 2006 and 2017.

Address the Veteran's contention that she developed COPD/respiratory disorder due to removing her gas mask during training while still being subjected to case (due to a panic attack). 

Address the Veteran's in-service complaints of shortness of breath and chest pain when providing a nexus opinion regarding her COPD.

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's asthma had onset in service?

In answering this question, address the Veteran's contentions that she was diagnosed with asthma in service and was prescribed inhalers in service.  Additionally, that she has been treated for asthma by VA and was diagnosed with asthma by the January 2017 examiner.

Address the Veteran's contention that she developed a respiratory disorder due to removing her gas mask during training while still being subjected to case (due to a panic attack). 

Address the Veteran's in-service complaints of shortness of breath and chest pain when providing a nexus opinion regarding her asthma.

c) Is it at least as likely as not (50/50 probability or greater) that the Veteran's bronchitis had onset in service?

In answering this question, address the Veteran's August 2006, August 2007 (Flowers Hospital), and November 2015 (Medical Center Barbour) diagnoses of bronchitis. 

Address the Veteran's contention that she developed a respiratory disorder due to removing her gas mask during training while still being subjected to case (due to a panic attack). 

Address the Veteran's in-service complaints of shortness of breath and chest pain when providing a nexus opinion regarding her bronchitis.

In answering these question, note that a "current" disability for the purposes of this claim is any respiratory disability diagnosed from July 2006 to the present.

Provide a complete rationale/explanation for all opinions expressed.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the Veteran and her representative should be furnished with a supplemental statement of the case (SSOC) and afforded the requisite opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




